United States Court of Appeals
                            F OR T HE D ISTRICT OF C OLUMBIA C IRCUIT
                                       ____________
No. 07-5080                                                     September Term 2008
                                                                                     06cv00306
                                                         Filed On: July 1, 2009
Scott Tooley,

       Appellant

       v.

Janet Ann Napolitano, Homeland Security
Secretary, in her official capacity, et al.,

       Appellees


       BEFORE:       Sentelle, Chief Judge, and Ginsburg, Henderson, Rogers, Tatel,
                     Garland, Brown, Griffith, and Kavanaugh*, Circuit Judges, and
                     Williams, Senior Circuit Judge

                                         ORDER

       Upon consideration of the petition for rehearing en banc and the response
thereto, and the order setting this matter for panel rehearing, it is

       ORDERED that the petition be dismissed as moot. A new period for petitioning
for en banc review will begin to run following entry of a new panel judgment.


                                        Per Curiam


                                                             FOR THE COURT:
                                                             Mark J. Langer, Clerk

                                                    BY:      /s/
                                                             Michael C. McGrail
                                                             Deputy Clerk



* Circuit Judge Kavanaugh did not participate in this matter.